DOWDELL, J. —
The defendant was indicted for embezzlement under section 4660 of the Code. A demurrer was interposed to the indictment and was overruled by the court. This action of the court is the only question presented for consideration. The first ground of the demurrer challenges the sufficiency of the indictment in that it charges “that the defendant did embezzle or fraudulently convert,” etc. The second ground challenges the sufficiency of the indictment because the word fraudulently is spelled fraudelently. Both grounds are wholly without merit, and the trial court committed no error in its ruling.
Affirmed.